Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 1 of 41 PageID: 1099



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
 RYAN R. KRUEGER, Derivatively on
 behalf of Nominal Defendant PERRIGO
 COMPANY PLC,                             No. 2:19-cv-18652-MCA-LDW
                Plaintiff,                Return Date: May 18, 2020
       v.                                 Document Electronically Filed
 BRADLEY A. ALFORD, et al.,
                Defendants,
 PERRIGO COMPANY PLC,
                Nominal Defendant.



               MEMORANDUM OF LAW IN OPPOSITION TO
                ALL DEFENDANTS’ MOTIONS TO DISMISS




                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                The Helmsley Building
                                230 Park Avenue, 17th Floor
                                New York, NY 10169
                                Telephone: 212-223-6444
                                Facsimile: 212-223-6334
                                Counsel for Plaintiff Ryan Krueger
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 2 of 41 PageID: 1100



                                         TABLE OF CONTENTS


 PRELIMINARY STATEMENT ...............................................................................1
          I.       FACTS...................................................................................................3
                   A. The Antitrust Conspiracy ..............................................................4
                   B.     Papa and Brown Covered Up Poor Performance to
                          Ensure They Retain Control ..........................................................8
                   C.     Defendants Were Responsible for Improper Accounting
                          for the Tysabri Revenue Stream, with Repercussions
                          Reverberating to Today ...............................................................13
          II.      PROCEDURAL HISTORY ................................................................16
          III.     ARGUMENT ......................................................................................17
                   A. Michigan Law Applies to This Derivative Action ......................17
                   B.     New Jersey Is a Convenient Forum .............................................22
                   C.     Tax Claims Meet Demand Requirement .....................................25
                   D. Personal Jurisdiction Arguments Are Waived or Should
                      Be Decided After Limited Discovery ..........................................26
                   E.     The Requirements of Section 14(a) of the Securities
                          Exchange Act of 1934 Are Met ...................................................28
                   F.     Hendrickson Had Proper Notice of the Demand and the
                          Claims Fall Within the Statute of Limitations.............................30
                   G. Coucke’s Dismissal from the Securities Action Does Not
                      Preclude Claims Against Him Here ............................................31
                   H. If This Court Dismisses This Action, It Should Be
                      Without Prejudice ........................................................................33
 CONCLUSION ........................................................................................................34




                                                             i
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 3 of 41 PageID: 1101



                                         TABLE OF AUTHORITIES

                                                                                                                    Page(s)

 Cases
 Chavez v. Dole Food Co., Inc.,
   836 F.3d 205 (3d Cir. 2016) ............................................................................... 33

 City of Roseville Emps’ Ret. Sys. v. Crain,
    Civ.A. No. 11-2919 (JLL), 2011 WL 5042061 (D.N.J. Oct. 24,
    2011) ................................................................................................................... 33

 City Sch. Dist. of City of Newburgh v. Stubbins & Assocs., Inc.,
    85 N.Y. 2d 535 (1995) ........................................................................................ 27

 Clark v. B.H. Holland Co., Inc.,
    852 F. Supp. 1268 (E.D.N.C. 1994) .......................................................17, 18, 19

 Currithers v. FedEx Ground Package Sys., Inc.,
   No. 04-10055, 2012 WL 458466 (E.D. Mich. Feb. 13, 2012) ........................... 31

 Duha v. Agrium, Inc.,
   448 F.3d 867 (6th Cir. 2006) .............................................................................. 23

 Fresno Cty. Empls’ Ret. Ass’n v. comScore, Inc.,
    268 F. Supp. 3d 526 (S.D.N.Y. 2017) ................................................................ 28

 Gentex Corp. v. Abbott,
   978 F. Supp. 2d 391 (M.D. Pa. 2013) ................................................................. 32

 Goya Foods, Inc. v. Unanue,
   233 F.3d 38 (1st Cir. 2000) ................................................................................. 17

 In re Caraco Pharm. Labs. S’holder Litig.,
     No. 329933, 2017 WL 2562635 (Mich. Ct. App. June 13, 2017) ...................... 31

 In re Countrywide Fin. Corp. Deriv. Litig.,
     554 F. Supp. 2d 1044 (C.D. Cal. 2008) .............................................................. 28

 In re Insys Therapeutics Inc. Deriv. Litig.,
     Civ.A. No. 12696, 2017 WL 5953515 (Del. Ch. Nov. 30, 2017) ........................ 3



                                                               ii
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 4 of 41 PageID: 1102



 In re MF Global Holdings Ltd. Inv. Litig.,
     998 F. Supp. 2d 157 (S.D.N.Y. 2014) ................................................................ 19

 In re ORFA Sec. Litig.,
     654 F. Supp. 1449 (D.N.J. 1987) ........................................................................ 19

 In re Perrigo Co. PLC Sec. Litig.,
     19cv70, 2020 WL 377881 (S.D.N.Y. Jan. 23, 2020) ...................................15, 28

 In re PLX Tech. Inc. Stockholders Litig.,
     No. CV 9880, 2018 WL 5018535 (Del. Ch. Oct. 16, 2018), aff’d,
     211 A.3d 137 (Del. 2019) ................................................................................... 32

 In re Refco, Inc. Sec. Litig.,
     503 F. Supp. 2d 611 (S.D.N.Y. 2007) ................................................................ 32

 Intarome Fragrance & Flavor Corp. v. Zarkades,
    No. Civ 07-873 DRD, 2009 WL 931036 (D.N.J. Mar. 30, 2009) ...................... 17

 Katz v. Pels,
   774 F. Supp. 121 (S.D.N.Y. 1991) ..................................................................... 30

 Lony v. E.I. Du Pont de Nemours & Co.,
   935 F.2d 604 (3d Cir. 1991) .........................................................................23, 26

 Loveridge v. Dreagoux,
    678 F.2d 870 (10th Cir. 1982) ............................................................................ 21

 Middien v. Volvo Cars of N. Am., LLC,
   No. 2:18-CV-3760 (CCC), 2020 WL 881535 (D.N.J. Feb. 24,
   2020) ................................................................................................................... 33

 Pension Comm. of the Univ. of Montreal Pension Plan v. Banc of Am.
   Sec., LLC,
   446 F. Supp. 2d 163 (S.D.N.Y. 2006) ................................................................ 17

 Roofer’s Pension Fund v. Papa,
   C.A. No. 16-2805, 2018 WL 3601229 (D.N.J. July 27, 2018) ....................26, 32

 Roofers’ Pension Fund v. Papa,
   No. 16-cv-2805 (D.N.J.) ..............................................................................passim



                                                              iii
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 5 of 41 PageID: 1103



 Shaev v. Baker,
    No. 16-CV-0554, 2017 WL 1735573 (N.D. Cal. May 4, 2017) ........................ 29

 Shaev v. Saper,
    320 F.3d 373 (3d Cir. 2003) .........................................................................28, 29

 Shuker v. Smith & Nephew, PLC,
    885 F.3d 760 (3d Cir. 2018) ............................................................................... 27

 Strunk v. Wells Fargo Bank, N.A.,
    614 F. App’x 586 (3d Cir. 2015) ........................................................................ 27

 Tech. Dev. Co. v. Onischenko,
    No. Civ. 05-4282 MLC, 2011 WL 6779552 (D.N.J. Dec. 23, 2011) ................. 21

 Tyco Int’l v. Kozlowski¸
    756 F. Supp. 2d 553 (S.D.N.Y. 2010) ................................................................ 19

 Westinghouse Elec. Corp. by Levit v. Franklin,
   789 F. Supp. 1313 (D.N.J. 1992), rev’d on other grounds, 993 F.2d
   349 (3d Cir. 1993) ............................................................................................... 25

 Statutes, Rules, and Regulations
 MCL
   450.154a(1) ......................................................................................................... 31

 MCL
   450.1541a ......................................................................................................26, 31




                                                            iv
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 6 of 41 PageID: 1104



                          PRELIMINARY STATEMENT

       Plaintiff Ryan Krueger (“Plaintiff”) brings this action against various former

 and current directors and officers of Perrigo Company PLC (“Perrigo” or the

 “Company”) to seek remedies for their breaches of fiduciary duty against the

 Company.      These directors and officers either negligently or fraudulently

 concealed, condoned, or participated in a long-running antitrust conspiracy,

 concealed or failed to detect poor performance, and engaged in or condoned poor

 accounting practices, the consequences of which are being felt by the Company

 even today.

       Defendants raise various defenses against Plaintiff’s action but they all fail.

 First, Defendants argue that Irish law should apply to the fiduciary claims. But the

 facts in this case compel the application of Michigan corporate law because:

       • The Company has substantial, longstanding ties to Michigan;

       • Conversely, the Company has negligible ties to Ireland;

       • The Company’s nerve center remains in Michigan;

       • The wrongdoing at issue here was orchestrated almost entirely in

          Michigan; and

       • A substantial part of the wrongdoing occurred when the Company was

          incorporated in Michigan, and continued afterwards when the Company




                                          1
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 7 of 41 PageID: 1105



            redomiciled in Ireland to take advantage of Ireland’s favorable tax

            treatment.

       Second, Defendants argue that the Court should dismiss this case on forum

 non conveniens grounds. But this argument should be rejected for the following

 reasons:

       • Perrigo, Papa, and Brown are already defending themselves in this Court

            in numerous securities actions relating to the Mylan takeover, and

            therefore, with proper coordination between Plaintiff here and the parties

            there, will undergo minimal or no inconvenience from defending

            themselves in this action;

       • The other Defendants, similarly, for the most part, reside in the United

            States and would be less inconvenienced from defending an action in

            New Jersey than in Ireland;

       • Moreover, the burden to Defendants as individuals is minimal because

            counsel will coordinate document productions and travel to deposition

            locations that are convenient to the Individual Defendants;

       • Because, as Defendants themselves concede in their stay arguments, most

            of the underlying wrongdoing in this case overlaps with the allegations in

            the securities actions before this Court, it would actually promote judicial




                                            2
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 8 of 41 PageID: 1106



             efficiency to have the claims in this action heard here rather than split

             them with a court that has less or no familiarity with the issues; and

          • In the absence of inconvenience to Defendants and in the interest of

             promoting judicial efficiency, Plaintiff’s choice of forum should receive

             great deference.

          Furthermore, with respect to the tax liability issues, they are the proper

 subject of the lawsuit here because they relate to the accounting treatment for the

 Tysabri revenue stream, and therefore, Defendants have had proper notice of the

 claims in the Demand. And, as explained below, Defendants’ other defenses also

 fail.1

 I.       FACTS

          Members of Perrigo’s senior management engaged in widespread

 misconduct, whether intentional or negligent, that only in recent years has come to

 1
        Plaintiff would not be opposed to a stay pending resolution of the securities
 action. But if the Court denies Defendants’ Motions to Dismiss and instead stays
 Plaintiff’s Action, Plaintiff respectfully requests that, during the pendency of the
 stay, the Court order Defendants to provide Plaintiff with discovery that is being
 provided to plaintiffs in the various securities actions, because of the high degree
 of factual overlap between Plaintiff’s action and the securities actions, and thus the
 minimal burden on Defendants to merely provide a copy of documents that have
 already been provided to other parties. See In re Insys Therapeutics Inc. Deriv.
 Litig., Civ.A. No. 12696, 2017 WL 5953515, at *4 (Del. Ch. Nov. 30, 2017)
 (ordering defendants to produce to derivative action plaintiff the same “written
 discovery” produced in related securities action “‘[b]ecause the two actions are
 somewhat related[.]’”). Unless otherwise noted, citations are omitted, and
 emphasis is added.

                                             3
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 9 of 41 PageID: 1107



 light. Since 2006, certain officers of Perrigo concealed the fact that Perrigo’s

 profits from its generics prescription medicine business (“Generics Rx”) sales were

 inflated by illegal price fixing. From 2011 through 2015, Defendants Joseph C.

 Papa (“Papa”) and Judy L. Brown (“Brown”) misrepresented the organic growth of

 Perrigo to falsely boost investor confidence. In 2015, Defendants falsely touted

 synergies with Omega and made over-optimistic predictions of earnings, all to

 ward off a takeover attempt by Mylan. Finally, Defendants touted the value of the

 Tysabri royalty stream, while willfully or negligently failing to treat the asset

 correctly in accounting. These misstatements have continuing impact today when

 accounting issues relating to the Elan acquisition, whose sole asset was the Tysabri

 royalty stream, became the subject of Irish Revenue and Internal Revenue Service

 (“IRS”) inquiries that have resulted in enormous tax assessments being made

 against Perrigo.

       A.     The Antitrust Conspiracy
       For many years, Perrigo’s most profitable business was its Generics Rx

 business, which was run from Michigan, and where Perrigo had its manufacturing

 facilities primarily in Michigan, New Jersey, and other American locations. ¶92.2

 From the end of 2013 through the first quarter of 2015, Generics Rx contributed


 2
     All references to “¶” and “¶¶” are to the Verified Stockholder Derivative
 Complaint filed in this Court on Oct. 2, 2019 (ECF No. 1).


                                          4
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 10 of 41 PageID: 1108



  between $81.1 million to $127.7 million in quarterly net operating income, and

  was the number-one net operating income generator among all Perrigo divisions.

  Id. But its profits actually came from a massive market allocation and price-fixing

  conspiracy that numerous other generics manufacturers between 2006 and 2017

  engaged in; this was only revealed, definitively, when Perrigo’s Michigan officers

  were raided by the Department of Justice’s Antitrust Division (“DOJ”) in May

  2017. ¶93.

        To engage in this conspiracy, Perrigo and its co-conspirators used code

  language such as “[p]lay [n]ice in the [s]andbox” and set agreements on prices

  through trade association events. ¶94. Individual Defendant3 Douglas S. Boothe

  (“Boothe”) was personally involved in this conspiracy, because he headed the

  Generics Rx business and served on a trade association board, both when he was

  employed at Perrigo and before, when he was employed by Actavis (a co-

  conspirator); this involvement was cited by the Antitrust Action, MDL No. 2724

  (E.D. Pa.), court as evidence for Perrigo’s participation in the conspiracy. ¶¶95-96.

  And indeed, his membership on the trade association board coincided with

  Perrigo’s increase in price for one of the drugs. ¶96. Another drug that Perrigo

  sold, econazole, also increased in price almost simultaneously with Taro (a co-

  conspirator) and only a few months behind co-conspirator, Teligent. Id.

  3
      All capitalized terms shall bear the same meaning as those terms in the
  Complaint.

                                           5
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 11 of 41 PageID: 1109



        This Court found that Papa and Brown likely had knowledge of this

  conspiracy and repeatedly misrepresented the competition and pricing pressure

  Perrigo faced in order to conceal the conspiracy. ¶¶97-101. Papa repeatedly stated

  prices were “flat to up slightly” when, in reality, they were up by as much as

  1,852%, and that profits were sustainable because Generics Rx was a “real star”

  with “unique positioning” when, in reality, the profits were a result of an

  unsustainable antitrust conspiracy. ¶98. And Brown also masked the true extent of

  the conspiracy by focusing on “sharp price erosion” and “continued pricing

  pressure” and “competitive pressure.” Id. This Court found that Papa and Brown

  had the motive to lie about the true state of affairs because dramatic price increases

  would have actually left it vulnerable to losing market share. ¶99.

        Yet, at the same time, Papa and Brown also were trying to hide the fact that

  the antitrust conspiracy was vulnerable to quickly unraveling due to the FDA’s

  getting ready to issue a flood of generics approvals. ¶100. Perrigo kept track of its

  competitors and their generics approvals, and yet, Papa and Brown told investors

  repeatedly – especially between April to October 2015 during Perrigo’s takeover

  battle with Mylan – that Perrigo sought to keep generics prices “flat to up slightly.”

  ¶100. When asked during an August 5, 2015 earnings call about “how sustainable”

  the price increases were, Papa omitted to mention the increased competition from

  the pending generics approvals. Id. Furthermore, during an October 2015 call,


                                            6
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 12 of 41 PageID: 1110



  Brown advised investors that “nearly all of [Perrigo’s] revenues are insulated from

  the current pricing drama you see playing out in the pharmaceutical industry

  today.” Id.

        Furthermore, Brown and Papa signed off on Form 10-Qs throughout 2014

  and 2015 that described Perrigo’s Generics Rx strategy as “to be the first to market

  with those new products that are exposed to less competition because they have

  formulations that are more difficult and costly to develop and launch” rather than

  the true state of affairs, which was Perrigo’s participation in an antitrust

  conspiracy. ¶102.

        In addition to Papa and Brown, Individual Defendant directors Laurie Brlas

  (“Brlas”), Gary M. Cohen (“Cohen”), Jacqualyn Fouse (“Fouse”), Ellen R. Hoffing

  (“Hoffing”), Michael J. Jandernoa (“Jandernoa”), Gerald K. Kunkle, Jr.

  (“Kunkle”), Herman Morris (“Morris”), and Donal O’Connor (“O’Connor”) signed

  off on Form 10-K disclosures regarding how “one of [Perrigo’s] primary

  competitive advantages is its ability to introduce difficult to develop and/or

  manufacture topical and other specialty generic equivalents to brand name drug

  products.” ¶103.

        Finally, between 2014 and 2017, Papa, Brown, and John T. Hendrickson

  (“Hendrickson”) made other misleading statements about the strength and

  competitiveness of Perrigo’s Generics Rx business. ¶¶104-23 (statements by Papa


                                           7
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 13 of 41 PageID: 1111



  and Brown); 124-28 (statements by Brown); 129-41 (statements by Brown and

  Hendrickson).

        B.    Papa and Brown Covered Up Poor Performance to Ensure They
              Retain Control
        Papa and Brown were motivated to cover up poor performance in 2015

  because they sought to maintain control while they warded off a takeover attempt

  by Mylan. ¶142. When Mylan made its offer to Perrigo, the latter was riding high

  because it appeared to have high, steady organic growth and was successfully

  integrating its largest acquisition ever and rapidly expanding its international

  operations due to its acquisition of Omega. ¶143. But these purported gains were

  the result of fraud, which Papa and Brown covered up – and in the immediate

  aftermath of the Mylan tender offer, Hendrickson also partially covered up. Id.

        Papa and Brown misled the public regarding Perrigo’s organic growth for

  several years. They signed all of the Company’s filings and spoke to investors

  during conference calls. This Court in Roofers’ Pension Fund v. Papa, No. 16-cv-

  2805 (D.N.J.) (the “Securities Action”) found it telling that Papa and Brown never

  disputed that recent growth had slowed or was negative, but instead masked the

  true decline by signing statements that misreported net sales through blending the

  three-year growth rate instead of using annualized growth, and implied that organic

  growth rates would be 5% to 10% per year. ¶146.




                                          8
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 14 of 41 PageID: 1112



        Even before Mylan made its offer, in 2014, Papa stated that organic growth

  accounted for half of Perrigo’s annual revenue growth of 15% to 16% over the past

  four years, and the Company targeted 5%-10% organic growth during any three-

  year period.   ¶147. Brown would reemphasize that Perrigo “looked at these

  numbers very carefully[.]” ¶149.

        And in response to Mylan’s takeover bid, Papa and Brown became even

  more aggressive in pushing the case that Perrigo had healthy organic growth,

  including in an April 22, 2015 presentation, jointly stating Perrigo had a

  “compelling growth strategy” and had organic growth between 2011 and 2014 of

  7%-8% and that Perrigo had the “ability to keep delivering” organic growth at 5%

  to 10%. ¶152. Perrigo buttressed this message by emphasizing the “durability of

  our diverse product portfolio. . . . We have met our organic-only goals in the past

  and fully intend to do so in the future.” Id. Papa, in discussing the presentation,

  emphasized Perrigo’s “base, plus, plus, plus” including “base business [of] . . .

  compound annual growth rate of that, 5% to 10%” and “$1 billion of new product

  revenues we are expecting over the next three years[.]” ¶156.

        Throughout this period, Papa and Brown made similar statements regarding

  how Perrigo has “met our consolidated organic-only [growth] goals” and otherwise

  represented its ability to continue to meet 5%-10% organic growth. ¶¶164-205.

  Yet Papa and Brown knew that, based on Perrigo’s growth, it had actually declined


                                          9
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 15 of 41 PageID: 1113



  to 0% to 1% by late 2013 and in some subsequent quarters was actually negative.

  ¶206. This Court in the Securities Action, found that in disclosing only Perrigo’s

  “consistent ability to maintain growth rates in the 5%-10% range and proclaiming

  that their ‘strong durable base’ would allow for continued consistent growth,” Papa

  and Brown caused Perrigo to violate its “duty to disclose that recent performance

  fell substantially below the target range.” ¶207.

        On May 9, 2019, current CEO Murray S. Kessler (“Kessler”) admitted that

  “since 2015, we have not grown” and showed compound annual growth rates of

  between 0% to -5% from 2015 to 2018. ¶209.

        Furthermore, Papa and Brown hid the difficulties of integrating Omega.

  Perrigo’s acquisition was its largest ever, for approximately $4.5 billion, in late

  2014. ¶210. Immediately after the acquisition, Perrigo, through Papa, began to

  aggressively trumpet the value of the transaction.      Papa told investors in a

  November 6, 2014 conference call that “there is a competitive fit of Omega within

  Perrigo through the company’s combined geographical diversity and scale” and

  about “opportunities to generate top line synergies by driving products from both

  companies through complementary US and European commercial channels.”

  ¶211. In January 2015, Papa started touting how the acquisition was “immediately

  accretive from day one[.]” ¶214. But by no later than February 2015, when Papa

  and Brown met with Omega’s executive team and were given access to Omega’s


                                           10
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 16 of 41 PageID: 1114



  data room for due diligence to complete the merger, they already knew that there

  would be challenges to integrating the Company. ¶216. Yet in March 2015, when

  the transaction closed, Papa refused to disclose the problems, but instead trumpeted

  how the deal “creates an industry leading, global healthcare company with the

  operational structure and cash flow generation to accelerate our international

  growth even further . . . . [T]he transaction [will] be immediately accretive[.]” Id.

        Moreover, during the course of the takeover fight, Papa and Brown made

  numerous statements about how Omega “has been accretive to our growth” and

  how its “back office is working smoothly” and Perrigo “[h]as delivered on our

  integration plans[,]” despite the fact that there were present problems with the

  integration process they knew about but failed to disclose. ¶218. The Court in the

  Securities Action held that these were “statements of present fact” and that they

  were material misrepresentations or omissions, and Papa and Brown’s statements

  “imply[] personal knowledge [that] support an inference of scienter[.]” Id. Papa

  and Brown also made numerous other similar statements, including those where

  they indicated they worked with the integration team directly. ¶¶220-66. And

  Papa and Brown continued to stress the growth and successful integration of

  Omega even after the Mylan takeover was rejected by stockholders. ¶¶267-72.

  Although investors began to express more skepticism about the Omega integration

  in 2016, Hendrickson continued to express “optimism about the power of the


                                           11
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 17 of 41 PageID: 1115



  platform that [Omega] provides us.”      ¶273.    Both Hendrickson and Brown

  attempted to explain away impairment charges – the first of which, for $467

  million, was taken in May 2016 – by explaining that they were due to “changes in

  the current market and performance of the brand[.]” ¶¶274-83. But their denials

  could not mask the truth, as Perrigo took over $2 billion of impairment charges

  throughout 2016, finally admitting in late 2016 that $866 million was due to “a

  decline in our 2016 performance expectations . . . and a reduction in the

  Company’s long-range revenue growth and margin forecasts.” ¶277.

        Papa and Brown were personally motivated to hide negative information

  because they were compensated with bonuses for warding off the takeover. In

  2015, they were respectively awarded $500,000 and $375,000 in “special cash

  bonus[es]” and RSUS of $1.5 million and $375,000, for “key contributions related

  to Mylan’s takeover attempt.” ¶286. Moreover, their concealing problems, and

  therefore leading to artificially higher performance for the Company, led to their

  being awarded higher regular compensation, including $19,000,000 in 2014 and

  $11,000,000 in 2015 for Papa, and $6,500,000 in 2014 and $3,500,000 in 2015 for

  Brown. Id.




                                         12
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 18 of 41 PageID: 1116



        C.     Defendants Were Responsible for Improper Accounting for the
               Tysabri Revenue Stream, with Repercussions Reverberating to
               Today
        Perrigo acquired Elan in 2013, which had one asset – the royalty stream

  from Tysabri. To save on taxes, Perrigo accepted Elan’s method of taking into

  account the Tysabri income stream as trading income rather than as a capital gain.

  But Perrigo appeared to have a different treatment for this asset in its U.S. S.E.C.

  filings, booking the royalty stream as an “intangible asset” with a value of

  $5.8 billion to $6.1 billion to be amortized over 20 years. ¶¶292-96. Perrigo

  maintained this accounting treatment and valuation until the start of 2017, when it

  announced it would sell the rights to the Tysabri royalty stream for $2.2 billion –

  roughly 1/3 of the value it had previously maintained for the asset. ¶161. This led

  to an impairment charge of $2.6 billion. ¶304. This Court in the Securities Action

  found that the sheer size of this impairment was evidence that Papa and Brown,

  who had earlier maintained the higher value of the asset consistently, as evidence

  they knew it was fraud. ¶311. The Court also found “some probative value” to the

  fact that Brown resigned on the same day that Perrigo would need to investigate its

  revenue recognition practices as a result of this impairment. Id.

        Furthermore, Hendrickson and Ronald L. Winowiecki (“Winowiecki”), who

  signed the Form 10-Q and Form 8-K filed on April 25, 2017, announced that the

  Company’s auditor, Ernst & Young, had advised that previously issued financial


                                           13
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 19 of 41 PageID: 1117



  statements between the last quarter of 2013 all the way through October 1, 2016,

  would not be relied upon and that E&Y “consulted” with the Company to have its

  statements corrected, because they were not U.S. generally accepted accounting

  principles (“GAAP”) compliant as they relate to the accounting of the Tysabri

  royalty stream. ¶305. But this was itself a misstatement, because E&Y did not

  “consult” with the Company – rather, it demanded the restatement or it would

  withhold its accounting sign-off from public filings. Id.

        But this was only the beginning of Perrigo’s troubles relating to the

  accounting treatment. In November 2018, Perrigo faced further trouble when Irish

  Revenue assessed $1.9 billion (€1.65 billion) for improperly recording Tysabri

  revenues as “trading income” – at Ireland’s lower business tax rate of 12.5% –

  versus chargeable capital gains at 33%.       ¶315.    And in April 2019, Perrigo

  disclosed that the IRS assessed it $873 million in taxes relating to Tysabri, as well.

  Id. But instead of confronting the problem head-on, Kessler and Winowiecki

  instead downplayed the tax audits, stating they had “multiple audits in multiple

  other jurisdictions” and characterizing the results of the audit as “uncertain,” and

  thus refusing to reserve losses for it. ¶¶317-18. However, in a securities action

  filed on the Irish tax assessment, the Court disagreed that statements made to the

  contrary were correct because Perrigo and its officers should have known that

  these losses had a high enough probability to require disclosure because they were


                                           14
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 20 of 41 PageID: 1118



  given detailed assessments, including a multi-page letter from the Irish Revenue

  Department, spelling out exactly how much they owed. In re Perrigo Co. PLC

  Sec. Litig., 19cv70 (DLC), 2020 WL 377881, at *11 (S.D.N.Y. Jan. 23, 2020).

  Furthermore, Winowiecki resigned on March 20, 2019, only shortly after Perrigo

  disclosed the size of the tax liability from Irish Revenue. ¶321. Moreover, Kessler

  continued to downplay the liability risk, telling investors at a May 14, 2019

  conference that the Irish Revenue Audit had only been “rushed through in a few

  weeks” even though he knew it had been going on for more than a year, and that

  Irish Revenue had not “spelled out their rationale” and had only issued a letter of

  “a couple of pages” even though he had actually received a detailed seven-page

  single-spaced letter that explicitly laid out the reasons for the assessment and the

  amount. ¶323.

        These misstatements concerning the tax assessments relating to Tysabri were

  exacerbated by the misleading optimistic statements in the 2018 and 2019 Proxies,

  which only disclosed Perrigo’s cash on hand, but did not disclose that these

  amounts (under $700 million), did not nearly cover the disastrous liabilities they

  were being assessed; the U.S. liability alone is $843 million. ¶¶326-28. As a

  result of these false statements, the Directors were able to garner the confidence of

  the stockholders and win re-election to their positions, despite their negligence in

  allowing this improper accounting to take place. ¶329.


                                           15
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 21 of 41 PageID: 1119



  II.   PROCEDURAL HISTORY

        On October 30, 2018, Plaintiff served a pre-suit investigation and litigation

  Demand (the “Demand”) on Perrigo’s Board, setting forth the above-described

  issues. ¶338. Plaintiff put the Board on notice that various officers and directors

  should be investigated for their roles in the wrongdoing. Plaintiff also stressed that

  the claims should be under Michigan law because Michigan has the greater interest

  in the case, with Perrigo’s incorporation in Ireland being mostly a tax ploy while

  Perrigo’s executive corps continued to run the Company from its Michigan

  headquarters. Plaintiff received a pro forma response on November 7, 2018 from

  Perrigo’s U.S. counsel that the Demand had been received, claiming that the Board

  takes misconduct allegations “seriously,” but receiving no response on whether the

  Board ever actually investigated the claims. ¶¶339-40. Instead, Plaintiff received

  only one other response, three months later, on January 29, 2019, when Perrigo’s

  Irish counsel responded that Plaintiff should bring claims under Irish law, but again

  made no indication that the Board considered the substance of Plaintiff’s claims.

  ¶341. Almost a year later, hearing still nothing from the Board, Plaintiff filed his

  Complaint on October 2, 2019.




                                           16
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 22 of 41 PageID: 1120



  III.   ARGUMENT

         A.    Michigan Law Applies to This Derivative Action
         Generally, the law of the state of incorporation governs claims of breach of

  fiduciary duties by directors and officers of a corporation under the internal affairs

  doctrine, but the doctrine is “not without exception.” Intarome Fragrance &

  Flavor Corp. v. Zarkades, No. Civ 07-873 DRD, 2009 WL 931036, at *14 (D.N.J.

  Mar. 30, 2009). “The principles compelling a forum state to apply foreign law

  come into play only when a legitimate and substantial interest of another state

  would thereby be served.” Pension Comm. of the Univ. of Montreal Pension Plan

  v. Banc of Am. Sec., LLC, 446 F. Supp. 2d 163, 192 (S.D.N.Y. 2006). Here,

  Ireland does not have a “substantial” interest. Rather, Michigan does, because

  Defendants’ “business activities occurred primarily in” Michigan “and have no

  connection to” the state of incorporation. Goya Foods, Inc. v. Unanue, 233 F.3d

  38, 43 n.4 (1st Cir. 2000); see also Clark v. B.H. Holland Co., Inc., 852 F. Supp.

  1268, 1273 (E.D.N.C. 1994) (applying law of principal place of business because it

  “seems to have many more significant relationships with the parties and with the

  transactions at issue than” state of incorporation).

         Like the cases cited above, Michigan law – rather than Irish law – should

  apply here because Perrigo, at heart, is a Michigan corporation. Perrigo, itself,

  admits in contemporaneous pending litigation with the IRS that its “principal place


                                            17
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 23 of 41 PageID: 1121



  of business is, and at all times relevant to this action was, in Allegan, Michigan”

  ¶38. Perrigo’s reincorporation in Ireland was motivated by its desire to take

  advantage of lower corporate tax rates. At the time of the merger with Elan, Papa

  emphasized that redomiciling would cut Perrigo’s tax rate from 30% to 17%, and

  Brown told investors the tax rate could go even lower.         ¶39.   Top Perrigo

  executives emphasized that Perrigo would maintain and even expand its operations

  in Michigan. Id. Hendrickson, at the time Perrigo’s head of global operation and

  supply chain, stated publicly that the merger “doesn’t mean any changes for our

  current strategies, our current investments. We’re very committed to Michigan,

  continuing on with our investment path of $300 million (in Michigan) over the

  next three years, expanding 650 jobs just in the west Michigan area.” Id. Perrigo

  recently doubled down on this Michigan-centric commitment by acquiring a Grand

  Rapids, Michigan-based oral care company, Ranir, for $750 million.            ¶41.

  Furthermore, Perrigo’s key domestic subsidiaries are headquartered and

  incorporated in Michigan. ¶36.

        In contrast to Perrigo’s extensive ties in Michigan and the United States,

  Perrigo has negligible ties to Ireland. The company it merged with to effect its

  redomiciliation, Elan, had only one asset: not tangible manufacturing plants, which

  Perrigo had in the United States, or even a significant customer service corps;

  rather, Elan’s one asset was its entitlement to royalties from Tysabri.        See


                                          18
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 24 of 41 PageID: 1122



  Declaration of Jing-Li Yu (“Yu Decl.”), filed herewith, Ex. A, S-4 Am. 4

  (describing the Elan-Perrigo merger) at 87 (Elan’s financial advisor noting that

  Tysabri royalties were Elan’s “sole source of revenue”). Elan did not actually own

  the drug itself which it had sold to Biogen.      Id.   Perrigo did not acquire a

  significant international operation until it acquired Omega, which had its

  operations on the Continent and its headquarters in Belgium. ¶210.

        Here, the reason for applying Michigan law rather than Irish law is even

  greater because “[m]any of the acts complained of which formed the gravamen of

  [the] Complaint took place in” Michigan rather than Ireland. In re ORFA Sec.

  Litig., 654 F. Supp. 1449, 1455 (D.N.J. 1987) (in shareholder derivative action,

  applying law of corporation’s primary of business rather than law of state of

  incorporation); see also In re MF Global Holdings Ltd. Inv. Litig., 998 F. Supp. 2d

  157, 180 (S.D.N.Y. 2014) (in fiduciary duty action, New York and Illinois law

  applies, rather than Delaware law, because the former “have a more significant

  relationship . . . with this dispute” and “‘the alleged breaches of duty were

  masterminded there’”); Tyco Int’l v. Kozlowski¸ 756 F. Supp. 2d 553, 559

  (S.D.N.Y. 2010) (applying law of primary place of business, New York, rather

  than law of state of incorporation, Bermuda, in fiduciary duty claim against ex-

  officer because New York has the greater interest in “deterring fraud and theft

  within its borders”).


                                          19
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 25 of 41 PageID: 1123



        During the relevant period, the nerve center of Perrigo remained in

  Michigan.    Almost all of the officers who are alleged to have committed

  wrongdoing are or were based in Michigan, including Papa, Brown, Hendrickson,

  Winowiecki, Boothe, and Kessler. ¶35. Perrigo’s auditor is also located in Grand

  Rapids, Michigan, which indicates that the Company’s financial records and

  decision-making also remains in Michigan. ¶37. Furthermore, the DOJ’s antitrust

  raids were all conducted in Perrigo’s Michigan offices, further suggesting that the

  wrongdoing was orchestrated there. ¶34.

        Because this case primarily involves claims against Perrigo’s former or

  current officers, it primarily relates to their wrongdoing.      Their wrongdoing

  occurred in Michigan because they lived and worked in Michigan. Thus, Michigan

  has the greater interest in enforcing its laws to ensure that those who live and work

  in Michigan follow the laws. Ireland, by contrast, has a negligible interest – and

  indeed to date, Ireland’s primary concern appears to be that Perrigo not take

  advantage of a shell presence to free-ride off taxes, thus the multi-billion-dollar

  assessment from Irish Revenue.

        Arguably, these executives breached their employment agreements by

  engaging in illegal conduct, and Michigan has the greater interest in enforcing

  contractual obligations. ¶32. Moreover, to the extent that the officers’ misconduct

  implicates unjust enrichment by violating their employment agreements, these


                                           20
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 26 of 41 PageID: 1124



  agreements are governed by Michigan law, and therefore Michigan has the greater

  interest in applying its law rather than Ireland. Loveridge v. Dreagoux, 678 F.2d

  870, 877 (10th Cir. 1982) (applying law of the state where “the contract was

  negotiated and executed”).

        Furthermore, much of the wrongdoing at issue here centers around the

  Generics Rx business. Defendant Boothe, who ran the Generics Rx business, lived

  and worked in Michigan, and the Perrigo Pharmaceuticals subsidiary was

  incorporated in Michigan. ¶35. Moreover, much of the wrongdoing relating to

  antitrust and concealing the lack of growth – though concealed until recently –

  occurred before the end of 2013, when Perrigo redomiciled to Ireland. ¶36. The

  majority of the antitrust conspiracy, which started in 2006, and much of the

  concealment of the lack of organic growth, occurred before the closing of the

  acquisition, when Perrigo was both headquartered and incorporated in Michigan.

  ¶34. The fact that Perrigo was incorporated in Michigan and had no connection to

  Ireland whatsoever during part of the wrongdoing at issue here further argues in

  favor of applying Michigan law here. See Tech. Dev. Co. v. Onischenko, No. Civ.

  05-4282 MLC, 2011 WL 6779552, at *11 (D.N.J. Dec. 23, 2011) (conflicts of law

  principles may not favor applying law of Bermuda, the state of incorporation,

  versus New Jersey, the principal place of business, where state of incorporation




                                         21
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 27 of 41 PageID: 1125



  “has little connection to this claim with the exception of [defendant] being

  incorporated there and [defendant] having a bank account there”).

        Moreover, Perrigo’s business activities are predominantly in the United

  States; the Company’s 2018 Annual Report states that its “primary manufacturing

  facilities are in the Unites States” – where it has 45 facilities – while Ireland has

  only one. ¶33. Perrigo also recently entered a licensing deal with Merck, where it

  will manufacture Merck’s Nasonex, a U.S.-based product. ¶42.             In addition,

  Perrigo trades on the New York Stock Exchange but does not trade on an Irish

  equivalent.    And Perrigo’s current CEO, on taking over the reins from his

  predecessor, stated at the May 19, 2019 Investor Day that Perrigo would focus on

  “building on our U.S. store brand core” and the “first priority will be fixing the

  Consumer Americas business[.]” ¶40. Furthermore, Perrigo’s largest customer is

  Walmart, which accounts for 13% to 19% of Perrigo’s net sales, and those sales

  generally align with Walmart’s U.S. retail market shares. ¶33.

        B.      New Jersey Is a Convenient Forum
        In the Third Circuit, the Court generally defers to plaintiffs’ choice of forum

  except when the choice would be extremely inconvenient to defendants or the

  court and provide little benefit to the plaintiff:

        When a plaintiff brings an action in a court with jurisdiction, such as
        here, “a plaintiff's choice of forum should rarely be disturbed.” [citing
        Piper, 454 U.S. at 241, 102 S. Ct. at 258]. A court may exercise its
        discretion to dismiss a case only when trial of the action would

                                              22
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 28 of 41 PageID: 1126



        ‘“establish . . . oppressiveness and vexation to a defendant . . . out of
        all proportion to a plaintiff's convenience,’ or when the ‘chosen forum
        [is] inappropriate because of considerations affecting the court’s own
        administrative and legal problems.’” Id. (quoting Koster v. Am.
        Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)).

  Lony v. E.I. Du Pont de Nemours & Co., 935 F.2d 604, 608–09 (3d Cir.
  1991).

        The Sixth Circuit, which includes Michigan, concurs with this view:

        In general, the standard of deference for a U.S. plaintiff's choice of a
        home forum permits dismissal only when the defendant “establish[es]
        such oppressiveness and vexation to a defendant as to be out of all
        proportion to plaintiff's convenience, which may be shown to be slight
        or nonexistent.” (citing Koster, 330 U.S. at 524).

  Duha v. Agrium, Inc., 448 F.3d 867, 873–74 (6th Cir. 2006).

        Here, there is little inconvenience to Defendants and it would actually

  promote the conservation of judicial and litigation resources to litigate the case in

  this Court, as explained below.

        To the extent Defendants’ forum non conveniens argument centers on their

  argument that Irish law should apply and that the case should be heard in Ireland,

  Defendants do not explain why this Court would not be equipped to hear claims

  under Irish law, and in any event, the Court should reject that argument because

  Michigan law applies. See supra §III. A.

        Moreover, for all the arguments that Defendants raise about the

  inconvenience to them of litigating in New Jersey, they appear to contradict this

  argument in their stay argument: they note that similar wrongdoing underlies both

                                           23
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 29 of 41 PageID: 1127



  this action and the Mylan takeover litigation, and almost every securities action

  based on misrepresentations made during the period around the Mylan takeover

  battle is being prosecuted in the District of New Jersey. Defs.’ Mot. 23-25 dated

  Jan. 1, 2020 (ECF No. 41-1) (“Defs.’ Mot.”). This is an especially salient point for

  Papa and Brown, because as defendants remaining in the Securities Action, they

  are already defending themselves before this Court. This wrongdoing underlies the

  vast majority of Plaintiff’s concerns, as well. Should the Court allow Plaintiff to

  move forward with this action, the parties’ counsel can coordinate to reduce or

  eliminate any extra burden on Defendants.

        Furthermore, for most of the Defendants, the burden to them would likely be

  less than the burden of having this case heard in Ireland. For the two European

  Defendants (O’Connor and Coucke), the physical burden on either Defendant

  would also be minimal. The document discovery would likely be coordinated by

  counsel. And the physical burden of traveling to depositions would also mainly be

  counsel’s burden, because counsel will travel to the locations most convenient to

  Defendants; there is no rule that any Individual Defendant need be deposed in New

  Jersey because the action is in this Court. As for the burden of attending trial,

  because almost all of the Defendants are residents of the United States, the burden

  to them of traveling to New Jersey for trial would be less than the burden of

  traveling to Ireland for trial. In addition, their claims of inconvenience ring hollow


                                           24
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 30 of 41 PageID: 1128



  because Defendants did not raise forum non conveniens arguments in their motions

  to dismiss in either securities action. Yu Decl., Exs. B and C.

        Defendants, in making judicial-economy arguments for staying the action,

  also admit that having the case in New Jersey rather than in another forum would

  actually reduce the overall burden on judicial resources and increase judicial

  efficiency. Defs.’ Mot. at 27-28. Plaintiff agrees with this assessment regarding

  conserving judicial resources and increasing judicial efficiency by having this case

  heard here.    This Court is already familiar with many or most of the facts

  underlying the alleged misconduct and the parties in this action. Rather than have

  multiple courts or judges administer to these cases based on similar underlying

  conduct, Plaintiff agrees with Defendants that it would be more efficient to have

  this Court administer to all the claims.

        C.      Tax Claims Meet Demand Requirement
        The tax liabilities were not disclosed until after Plaintiff brought his

  Demand. But they are a fair subject for this lawsuit because the tax liabilities arose

  out of the same core allegations that the Demand flagged: accounting issues

  relating to Tysabri. The Irish Revenue assessment was due to how the Tysabri

  revenue stream was being booked by Perrigo and its predecessor Elan. ¶¶315-23.

  Thus, Defendants were on notice of such allegations, and this is sufficient for

  making these allegations the proper subject of the litigation. Westinghouse Elec.


                                             25
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 31 of 41 PageID: 1129



  Corp. by Levit v. Franklin, 789 F. Supp. 1313, 1322 (D.N.J. 1992), rev’d on other

  grounds, 993 F.2d 349 (3d Cir. 1993) (demand letter requesting action against

  “‘responsible individuals’” “‘for all damages’” meets demand requirement).

        D.     Personal Jurisdiction Arguments Are Waived or Should Be
               Decided After Limited Discovery4
        Defendants who challenge jurisdiction have joined in the argument that

  forum non conveniens favors Ireland as the forum to adjudicate this dispute. But

  forum non conveniens presupposes that the so-called inconvenient forum has

  jurisdiction. Lony, 935 F.2d at 608. As such, the Individual Defendants have

  actually conceded that the Court does have jurisdiction by joining in the forum non

  conveniens argument.

        Furthermore, Brown and the former directors are or were defendants in the

  Securities Action before this Court. They previously had an opportunity to contest

  personal jurisdiction but declined to do so. Yu Decl., Ex. B. Given that the

  allegations against Brown and the former directors almost entirely overlap with the


  4
         Although the Former Directors mention that this Court dismissed the claims
  against them in the Securities Action, that dismissal is not dispositive here because
  the two actions involve different mental states. The Court dismissed the former
  directors because of failure to demonstrate scienter. Roofer’s Pension Fund v.
  Papa, C.A. No. 16-2805, 2018 WL 3601229, at n.12 (D.N.J. July 27, 2018). But
  this Court has already found that many of the misrepresentations or omissions as to
  the Omega integration, organic growth, and the Tysabri income stream are
  material. Id., at *6-15. Under Michigan law, directors are also responsible for
  negligent conduct, which the inaccurate certifications would make them liable for.
  MCL 450.1541a.

                                           26
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 32 of 41 PageID: 1130



  allegations in the Securities Action complaint, and given that there is privity

  between the parties (because Plaintiff is a member of the Securities Action class),

  Brown and the former directors are precluded from asserting the jurisdiction

  defense now. Strunk v. Wells Fargo Bank, N.A., 614 F. App’x 586, 588-89 (3d

  Cir. 2015) (applying claim preclusion where party did not raise claims that could

  have been brought under the same underlying conduct in a previous action); City

  Sch. Dist. of City of Newburgh v. Stubbins & Assocs., Inc., 85 N.Y. 2d 535, 538-39

  (1995) (plaintiff who was intended beneficiary of a contract was in “functional

  privity” with defendant). The defendants in the Securities Action relating to the

  tax liabilities similarly have not contested personal jurisdiction. Yu Decl., Ex. C.

        To the extent that jurisdiction depends on a factual record and Plaintiff has

  not had an opportunity to conduct any discovery, should the Court reach the

  jurisdiction issue for any Defendants and determine that Plaintiff has not made a

  prima facie case for personal jurisdiction over the Defendants who have contested

  the issue, Plaintiff requests the opportunity to conduct limited jurisdictional

  discovery to determine if indeed there are no contacts between New Jersey and the

  officers. See, e.g., Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 781 (3d Cir.

  2018) (holding that plaintiff should be allowed to conduct limited jurisdictional

  discovery).




                                           27
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 33 of 41 PageID: 1131



        E.     The Requirements of Section 14(a) of the Securities Exchange Act
               of 1934 Are Met
        Only Jeffrey C. Smith (“Smith”) contests the applicability of the Section

  14(a) claims. Unlike a claim under Rule 10b-5, a claim under 14(a) need not

  allege scienter. Fresno Cty. Empls’ Ret. Ass’n v. comScore, Inc., 268 F. Supp. 3d

  526, 557 (S.D.N.Y. 2017) (Section 14(a) claims do not “require[] pleading[s] that a

  defendant acted with intent to defraud.”). Rather:

        To state a claim under § 14(a), a plaintiff must allege that “(1) a proxy
        statement contained a material misrepresentation or omission which
        (2) caused the plaintiff injury and (3) that the proxy solicitation itself,
        rather than the particular defect in the solicitation materials, was an
        essential link in the accomplishment of the transaction.” An omitted
        fact is material if there is a substantial likelihood that a reasonable
        shareholder would consider it important in deciding how to vote.

  Shaev v. Saper, 320 F.3d 373, 379 (3d Cir. 2003).

        Here, Plaintiff has alleged all of these elements.

        First, Plaintiff has alleged that the 2018 and 2019 Proxies were misleading

  because they did not disclose the potentially ruinous liabilities that Perrigo faced.

  In the Securities Action on 10b-5 claims, the Court there has already held that

  disclosure of these liabilities is material because “GAAP’s disclosure obligations

  for loss contingencies are triggered by awareness of a reasonably possible loss and

  by manifestation of awareness of a possible claim. Disclosures may not await final

  determinations.” In re Perrigo Co. PLC Sec. Litig., No. 19cv70 (DLC), 2020 WL

  377881, at *8 (S.D.N.Y. Jan. 23, 2020); see also In re Countrywide Fin. Corp.

                                            28
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 34 of 41 PageID: 1132



  Deriv. Litig., 554 F. Supp. 2d 1044, 1077 (C.D. Cal. 2008) (‘“[T]he true

  operational and financial state of Countrywide’ would have been material to

  shareholders during a proxy vote because of its impact on the Company’s balance

  sheet.”).

        Second, the misleading representations and omissions caused Plaintiff injury

  in that it harmed his right to an informed vote; interference with “‘fair corporate

  suffrage’” is a cognizable shareholder injury. Saper, 320 F.3d at 378.

        Third, the proxy solicitation provided the “essential link” in informing

  Plaintiff how to exercise his corporate suffrage, and this led him and other

  shareholders to vote for directors who had failed to disclose material liabilities.

  See Shaev v. Baker, No. 16-CV-0554, 2017 WL 1735573, at *15 (N.D. Cal. May 4,

  2017) (allowing Section 14(a) claim where, inter alia, Wells Fargo Proxy

  statements included false and misleading statements and omissions and “[a]bsent

  these false or misleading statements and omissions in the Proxy Statements,

  Plaintiffs contend that shareholders would not have voted to re-elect Board

  members[]”).

        Smith was on the Board from February 7, 2017 to August 7, 2019. The

  2018 and 2019 Proxies were issued on March 23, 2018 and March 14, 2019,

  respectively, and Plaintiff alleged these Proxies made misleading statements about

  the income of Perrigo at the end of 2017 and 2018. All of these periods covered


                                          29
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 35 of 41 PageID: 1133



  times when Smith was on Perrigo’s Board, and indeed, Smith was on the

  Remuneration Committee and chaired the Nominating and Governance

  Committee. Thus, he would, or should, have been familiar with the requirements

  of accuracy in proxies, and as a director and as a committee member, would have

  or should have reviewed the Proxy before it became public.               His allowing

  misleading statements or omissions to be circulated publicly was at least negligent.

  See Katz v. Pels, 774 F. Supp. 121, 126 (S.D.N.Y. 1991) (“In order to establish

  liability under the proxy laws, it is sufficient to show that the corporate officers and

  directors who authorized the proxy statement negligently failed to adhere to the

  rules requiring full disclosure.”). For all these reasons, Plaintiff’s claims should

  survive

        F.     Hendrickson Had Proper Notice of the Demand and the Claims
               Fall Within the Statute of Limitations
        Hendrickson also claims that the Demand was not made properly against

  him. But he was on notice because the Demand specified that the Board should

  investigate him for the same misconduct as the other directors and officers.

  Furthermore, a demand only needs to provide notice – it need not spell out each

  claim in detail. See supra §III. C.

        Hendrickson is also the only Defendant to raise the defense that claims as to

  him would be barred because of the statute of limitations. But the statute of

  limitations has not run out because of the continuing wrong: the antitrust

                                            30
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 36 of 41 PageID: 1134



  conspiracy ran until at least May 2017, when Perrigo’s Michigan headquarters

  were raided by the DOJ. Currithers v. FedEx Ground Package Sys., Inc., No. 04-

  10055, 2012 WL 458466, at *9 (E.D. Mich. Feb. 13, 2012) (“Where a defendant’s

  wrongful acts are of a continuing nature, the period of limitation does not run until

  the wrong is abated and a separate cause of action can accrue each day that

  defendant's tortious conduct continues.”). And the misrepresentations with respect

  to integration, organic growth, and Tysabri were not corrected until the truth was

  revealed to the market, at the end of 2016 and by the beginning of 2017.

        G.     Coucke’s Dismissal from the Securities Action Does Not Preclude
               Claims Against Him Here
        Coucke argues that Plaintiff’s claims fail because the claims against Coucke

  were dismissed in the Securities Action. However, an important distinction that

  prevents this Court’s prior opinion from precluding Plaintiff’s claims here is that a

  derivative action, for breach of fiduciary duty, need not allege scienter. Instead,

  the standard is negligence, because under Michigan law, directors “shall discharge

  [their] duties . . . [w]ith the care of an ordinarily prudent person[.]”        MCL

  450.1541a; see also In re Caraco Pharm. Labs. S’holder Litig., No. 329933, 2017

  WL 2562635, at *7 (Mich. Ct. App. June 13, 2017) (“Under MCL 450.154a(1),

  directors and officers of a corporation owe certain fiduciary duties, including the

  duty to act in good faith [and] to act with ordinary care[.]”). And Perrigo’s articles




                                           31
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 37 of 41 PageID: 1135



  of incorporation expressly do not exculpate directors for duty of care breaches.

  ¶75.

         In light of Michigan law establishing liability for duty of care violations and

  the lack of an exculpatory clause, “[t]o plead a case against a corporate officer”

  like Coucke, Plaintiff need not establish his scienter or his motives but “requires

  only such allegations that show he participated in the wrongful acts.” Gentex

  Corp. v. Abbott, 978 F. Supp. 2d 391, 403 (M.D. Pa. 2013) (emphasis in original);

  see also In re Refco, Inc. Sec. Litig., 503 F. Supp. 2d 611, 639 (S.D.N.Y. 2007)

  (“However, where . . . the corporate officers are a narrowly defined group charged

  with the day-to-day operations of a public corporation, it is reasonable to presume

  that these officers had the power to control or influence the particular transactions

  giving rise to the securities violations.”).

         Moreover, the Court, in fact, did find many of the misrepresentations

  regarding the Tysabri royalty stream to be material, and only held that these

  misrepresentations were not actionable because the securities plaintiffs had failed

  to allege scienter. Roofer’s Pension, 2018 WL 3601229, at *9-10. Thus, Coucke

  is still liable for signing or approving misleading filings in the fiduciary context,

  because allowing for the dissemination of misleading statements, especially when

  he expressly represented their accuracy, is negligent. See In re PLX Tech. Inc.

  Stockholders Litig., No. CV 9880, 2018 WL 5018535, at *2 (Del. Ch. Oct. 16,


                                             32
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 38 of 41 PageID: 1136



  2018), aff’d, 211 A.3d 137 (Del. 2019) (while director’s failure to be informed was

  not “morally culpable,” failure to disclose information they did not know about

  was breach of fiduciary duty of disclosure).

         H.    If This Court Dismisses This Action, It Should Be Without
               Prejudice
         Although Plaintiff respectfully submits that his claims should move forward,

  if the Court disagrees, Plaintiff requests that any dismissal should be without

  prejudice. Plaintiff can cure defects in pleading through amendment, which this

  Circuit grants liberally. See Middien v. Volvo Cars of N. Am., LLC, No. 2:18-CV-

  3760 (CCC), 2020 WL 881535, at *3 (D.N.J. Feb. 24, 2020) (‘“The Third Circuit

  has consistently emphasized the liberal approach to pleading embodied by Rule

  15.’   The Court should only deny leave when these factors ‘suggest that

  amendment would be unjust.’”). Or, if the Court determines the forum is incorrect,

  the Court can transfer the case to the correct forum or Plaintiff can cure the defect

  by re-filing in the correct forum. See Chavez v. Dole Food Co., Inc., 836 F.3d 205,

  223–24 (3d Cir. 2016) (where another Federal forum has jurisdiction, “the interest

  of justice requires transfer rather than dismissal” by the court without jurisdiction).

  Finally, if the Court determines that Plaintiff’s filing is premature, a dismissal

  without prejudice would allow Plaintiff to re-file, if necessary, when his claims

  ripen. City of Roseville Emps’ Ret. Sys. v. Crain, Civ.A. No. 11-2919 (JLL), 2011




                                            33
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 39 of 41 PageID: 1137



  WL 5042061, at *12-13 (D.N.J. Oct. 24, 2011) (dismissing without prejudice and

  with leave to amend complaint that failed to meet demand futility standard).

                                   CONCLUSION

        For all the above reasons, the Court should deny Defendants’ motions to

  dismiss in full.


  Dated: March 10, 2020           Respectfully submitted,

                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                  s/ Jonathan M. Zimmerman
                                  Jonathan M. Zimmerman (D.N.J. #JZ1400)
                                  Jing-Li Yu (pro hac vice)
                                  The Helmsley Building
                                  230 Park Avenue, 17th Floor
                                  New York, NY 10169
                                  Telephone: 212-223-6444
                                  Facsimile: 212-223-6334
                                  jzimmerman@scott-scott.com
                                  jyu@scott-scott.com

                                  Geoffrey M. Johnson (pro hac vice)
                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                  12434 Cedar Road, Suite 12
                                  Cleveland Heights, OH 44118
                                  Telephone: 216-229-6088
                                  Facsimile: 860-537-4432
                                  gjohnson@scott-scott.com




                                          34
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 40 of 41 PageID: 1138



                               Amber L. Eck
                               HAEGGQUIST & ECK, LLP
                               225 Broadway, Suite 2050
                               San Diego, CA 92101
                               Telephone: 619-342-8000
                               Facsimile: 619-342-7878
                               ambere@haelaw.com

                               Counsel for Plaintiff Ryan Krueger




                                       35
Case 2:19-cv-18652-MCA-LDW Document 70 Filed 03/10/20 Page 41 of 41 PageID: 1139



                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 10, 2020, I caused the foregoing to be

  electronically filed with the Clerk of the Court using the CM/ECF system which

  will send notification of such filing to the email addresses denoted on the

  Electronic Mail Notice List.

                                   s/ Jonathan M. Zimmerman
                                  Jonathan M. Zimmerman (D.N.J. #JZ1400)
                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                  The Helmsley Building
                                  230 Park Avenue, 17th Floor
                                  New York, NY 10169




                                       36
